COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  PULAK K. BARUA, A/K/A PULAK                     §
  KUMAR BARUA, ET AL.,
                                                  §            No. 08-20-00216-CV
  Appellant,
                                                  §              Appeal from the
  v.
                                                  §            422nd District Court
  MABANK INDEPENDENT SCHOOL
  DISTRICT, ET AL.,                               §         of Kaufman County, Texas
  Appellee.                                       §             (TC# 102225-422)

                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion for voluntary dismissal of

this appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. We further order Appellant pay all costs of this appeal, and this

decision be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF MARCH, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.